SUMMARY ORDER

THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a stated term of the United States Court of Appeals for the Second Circuit, held at the United States Courthouse, Foley Square, in the City of New York, on the 19th day of February, two thousand and three.
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, AFFIRMED.
Joseph Miro, Jr., brought this action against the Plumbers and Pipefitters National Pension Fund, its six Trustees, and its Plan Administrator (collectively, “defendants”), seeking disability benefits pursuant to section 502(a)(1)(B) of the Employee Retirement Income Security Act (“ERISA”), and related damages.
The district court granted the defendants’ motion for summary judgment on all of Miro’s causes of action. The court determined that an “arbitrary and capricious” standard applied to the Trustees’ denial of Miro’s application for benefits, because the applicable benefit plan gave the Trustees substantial discretional authority to construe the plan and determine eligibility for benefits. The court then held that Trustees’ determination was not arbitrary and capricious. Miro appeals from both aspects of the district court’s decision.
We affirm for substantially the reasons stated in the district court’s April 10, 2002 Opinion and Order.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.